WOODROUGH, Circuit Judge.
This is an appeal from a judgment upon the verdict of the jury in condemnation proceedings brought by the Central Nebraska Public Power and Irrigation District, a public corporation, licensee under the Federal Power Act, 16 U.S.C.A. § 791a et seq., engaged in the construction of a dam and on-river reservoir on the North Platte river near Keystone, Nebraska. The appraisers appointed by the court awarded damages to the landowners in the sum of $24,296.95 and that sum was forthwith deposited by the District with the Clerk of the court, but on the appeals which were taken by the landowners and by the District respectively, to the District court and tried as one case to a jury, the jury returned a verdict in the total sum of $19,105.80. The court added interest at the rate of six per cent per annum from the date of the filing of the petition for condemnation to the amount of the verdict and entered judgment against the District for the amount of the verdict and the interest. The District’s appeal is to reverse only that part of the judgment which requires the District to pay interest.
Our decision is governed by decision this day rendered in No. 11,976, Central Nebraska Public Power and Irrigation District v. Eugene Feltz and Ruby Feltz, 8 Cir., 124 F.2d 578. In that case the same District took possession of the strip of land required for a relocated highway upon commencing the proceedings, whereas in this case the landowner retained possession and use of a large part of the land involved pending the appeal proceedings. But in both cases the landowners appealed from awards of appraisers and on the appeals they failed to obtain a more favorable award of damages than was given by the appraisers appointed by the court. In both cases the jury verdicts were considerably less than the appraisers’ awards. For the reasons stated in No. 11,976 the judgment here appealed from is modified so as to exclude interest on the amount of the verdict, and as so modified the judgment is affirmed in the amount of $19,105.80.
Affirmed as modified.